Citation Nr: 0930036	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-09 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
left hip (left hip disability), to include as secondary to a 
knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1977 to June 
1980.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision, 
which, in part, denied service connection for his left hip 
disability.  
 
It should be noted that the Veteran originally submitted a 
valid notice of disagreement as to three issues:  left knee 
disability, left hip disability as secondary to a left knee 
disability, and hypertension.  However, he only perfected the 
issues of the left knee and left hip disabilities.  The 
December 2008 Board decision denied the service connection 
claim for the left knee.  As such, the only remaining issue 
before the Board is the claim of service connection for his 
left hip disability.

The Veteran was scheduled for a videoconference hearing on 
December 3, 2008, but did not appear and has offered no 
statement of good cause for missing the hearing.  See 
38 C.F.R. § 20.702(d)(2008).  As such, the Board will proceed 
as if the request for the hearing has been withdrawn. See id.  

In December 2008, this matter was remanded for further 
evidentiary development.  It now returns for appellate 
review.
 

FINDING OF FACT

The Veteran's left hip disability is not related to a disease 
or injury in service and the preponderance of the evidence is 
against an etiological relationship (e.g. causation or 
aggravation) with his service-connected right knee 
disability.  


CONCLUSION OF LAW
The Veteran's left hip disability was not incurred in or 
aggravated by service nor may it be presumed to have been 
incurred, and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in May 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Although the veteran, in a March 2009 statement, 
indicated that he would submit additional medical evidence 
within a 30 day period, he did not do so.  Since then, the 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a January 2009 VA medical 
examination to obtain an opinion as to whether his condition 
was caused or aggravated by his service-connected right knee 
disability.  The VA opinion obtained in this case is more 
than adequate, as it is predicated on a full reading of 
medical records in the Veteran's claims file.  The examiner 
considered all of the pertinent evidence of record, to 
include the Veteran's June 2006 hip replacement surgery as 
well as the treatment for his knees.  The examiner provided a 
complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Service Connection

The Veteran claims his left hip disability results from a 
knee disability.  It should be noted that the Veteran 
originally claimed that his left knee disability caused his 
left hip disability.  However, his left knee disability is 
not service connected and thus he cannot be secondarily 
service connected for a disability that is itself not service 
connected.  However, in a subsequent correspondence received 
from his treating doctor, in June 2006, the physician 
indicated that his knee problems contributed to his hip 
disability.  This correspondence did not indicate whether it 
was the Veteran's right or left knee disability which caused 
his hip problems.  Therefore, to afford the Veteran every 
possible consideration, the Board will consider whether his 
service connected right knee disability caused or aggravated 
his left hip disability.  Additionally, the Board will also 
consider direct service connection.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a)(2008).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id. 

Post-service medical records establish that the Veteran was 
diagnosed with osteoarthritis of the left hip.  He has a 
current disability and the first element is satisfied.  See 
Allen, supra.  As such, the Board turns to the issue of 
whether this disability was caused or aggravated by a 
service-connected disability.  

The Veteran originally claimed, in November 2005, that he 
suffered an in-service fall in 1980 which injured his left 
knee, caused a significant limp, and eventually led to his 
left hip disability.  With respect to the Veteran's 
allegations, a layman is generally incapable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997). See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim for service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

But unlike the varicose veins in Barr or dislocated shoulder 
in Jandreau, osteoarthritis of the left hip is not a 
condition capable of lay diagnosis, much less the type of 
condition that can be causally related to military service.  
See Espiritu, supra.  See also Woelhaert v. Nicholson, 21 Vet 
App 456 (2007).  

Post-service medical evidence indicates that the Veteran 
submitted to treatment for complaints of left hip pain in 
October 2005.  At that time, x-ray reports showed 
degenerative osteoarthritis of the left hip, and he was given 
a cortisone injection to try to elevate the pain.  In June 
2006, the Veteran underwent a left total hip arthroplasty 
surgery.  He indicated that he submitted to physical therapy 
for six to seven weeks after this surgery.  

It should be noted again that the Board denied the Veteran's 
claim of service connection for a left knee disability in 
December 2008.  As such, the Veteran cannot be secondarily 
service connected for a disability that has not been service 
connected.  However, in June 2006, the Veteran's private 
treating physician indicated that Veteran's knee problems 
caused an abnormal gait which contributed to his hip pain.  
This letter did not specify as to which knee problem 
contributed to his hip pain.  Due to this fact, and given 
that the Veteran was diagnosed with osteoarthritis of the 
left and right knees, and was already service connected for a 
right knee disability, the Board remanded this matter and the 
Veteran was afforded a VA examination to determine whether 
his service-connected right knee disability caused or 
contributed to his left hip disability.  

During the January 2009 VA examination, the Veteran 
complained of stiffness to the hip joint and intermittent 
pain if he slept on his left side, sat for long periods of 
time, walked beyond half a mile , or climbed more than two 
flights of stairs.  The examiner noted that since his June 
2006 surgery, the Veteran was placed on light duty.  The 
examiner noted a well-healed scar on the left lateral hip, 
with no pain on palpation, and unassisted ambulation.  She 
provided that the Veteran did not have hip pain during the 
range of motion test.  The examiner reviewed the January 2009 
x-ray reports which revealed a total hip replacement.  She 
diagnosed the Veteran with osteoarthritis of the left hip 
status post total hip replacement with residual, intermittent 
pain.  She then opined that the left hip disability was less 
likely than not caused or the result of the right knee 
disability.  Looking to October 2005 x-rays of his left hip 
and the August 2006 x-rays of the right knee, the examiner 
reasoned that the level of hip disease indicated a more 
severe disease process than was found in the knee one year 
later.  From this information, she indicated that the 
Veteran's arthritis of the hip predated any right knee 
pathology.  As provided above, this opinion was well-reasoned 
and based upon an extensive review of the Veteran's claims 
file.  

The Veteran, in a statement dated March 2009, provided that 
the examination report was an inaccurate portrayal of 
information he communicated to the examiner.  Specifically, 
the Veteran indicated that he required assistance in putting 
on his socks and shoes, suffered from significant pain and 
swelling in his legs, walked with a limp, and took medication 
to manage his continued pain.  The Board concedes that the 
Veteran is competent to report as to his current symptoms. 
See Layno, supra.  However, even taking these statements as 
true, they speak to the severity of the Veteran's left hip 
disability and not to whether his knee disability aggravated 
or caused his hip disability.  These statements do not 
contradict the examiner's reasoning for opining that the 
Veteran's left hip disability was not aggravated by his right 
knee disability; namely, that x-ray reports show his left hip 
disability predated his right knee disability.  As such, the 
Board finds the January 2009 medical opinion to be 
sufficient.  

Because the January 2009 medical opinion is the only opinion 
regarding the etiology of his left hip, the Board gives it 
much probative weight.  Due to the fact that this opinion did 
not provide the necessary link to establish that his left hip 
disability was caused or aggravated by his service connected 
right knee disability, the Board finds that secondary service 
connection is not warranted.  See Allen, supra.    

Again, to afford the Veteran every possible consideration, 
the Board will also consider direct service connection.  In 
order to establish direct service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran has continuously asserted that he sought in-
service treatment for his right and left knee during service.  
Service treatment records indicate that the Veteran sought 
continuous treatment for right knee pain and occasionally 
complained of his left knee pain.  However, the records are 
silent for any in-service complaints of left hip pain or 
problems.  A February 1980 examination provides that the 
Veteran's lower extremities were normal and there were no 
complaints of hip pain due to any sort of trauma at that 
time.  A March 1980 service treatment note provided that the 
Veteran complained that his right knee was sort and his left 
leg hurt.  However, his May 1980 separation examination 
contains no indication of a lower extremity disability or 
abnormality.  

Post-service medical records provide that the Veteran did not 
seek medical treatment for his hip disability until October 
2005, nearly 25 years after service discharge.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  The medical evidence outweighs the Veteran's 
statements offered many years after service.  The Board finds 
that service connection must fail on a direct basis.  See 
Hickson, supra. 

Finally, the Board has also considered presumptive service 
connection.  Where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and osteoarthritis (DJD) becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  The Veteran was not diagnosed with left hip 
osteoarthritis until many years after separation from 
service.  There are no records that might indicate such a 
diagnosis within one year of separation in 1980.  The Veteran 
cannot benefit from the presumption.  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim on secondary and 
direct grounds.  Consequently, the benefit-of-the- doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



ORDER

Entitlement to service connection a left hip disability, to 
include as secondary to a knee disability is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


